INVESTMENT MANAGERS SERIES TRUST II 803 W. Michigan Street Milwaukee, WI 53233 December 11, 2013 VIA EDGAR TRANSMISSION Ms. Anu Dubey U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust II – Cedar Ridge Unconstrained Credit Fund Request for Acceleration Dear Ms. Dubey: Pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) and Rule 488(a) of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), we request that effectiveness of Pre-Effective Amendment No. 2 under the Securities Act and Amendment No. 2 under the Investment Company Act of 1940, as amended, filed on Form N-1A on behalf of the Trust on December 11, 2013 be accelerated to December 12, 2013. Very truly yours, Investment Managers Series Trust II By: Terrance P. Gallagher Terrance P. Gallagher President IMST DISTRIBUTORS, LLC 3 Canal Plaza, Suite 100 | Portland, ME 04101 December 11, 2013 VIA EDGAR TRANSMISSION Ms. Anu Dubey U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust II – Cedar Ridge Unconstrained Credit Fund Request for Acceleration Dear Ms. Dubey: As the principal underwriter of the Investment Managers Series Trust II (the “Trust”), and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) and Rule 488(a) of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), we request that effectiveness of Pre-Effective Amendment No. 2 under the Securities Act and Amendment No. 2 under the Investment Company Act of 1940, as amended, filed on Form N-1A on behalf of the Trust on December 11, 2013 be accelerated to December 12, 2013. Very truly yours, IMST DISTRIBUTORS, LLC By: /s/ Mark Fairbanks Name: Mark Fairbanks Title: President
